DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (PG-Pub. US 20130188840) in view of Zhang (PG-Pub. US 20110299741).

Regarding claim 1:
Ma teaches: a method implemented in a computing device (¶ [0017] “FIG. 10 is a flow diagram of an example embodiment of a liveness detection method”), comprising: 
capturing a live video of a user (¶ [0049] “…receiving plural pictures of a video stream comprising a face and an adjacent background (1002)”); 
for a first frame of the live video (FIGS. 2, 4, and 6A)”);
identifying a first facial region of the user (FIG. 2, picture 200; ¶ [0032] ”In FIG. 2, a picture 200 is shown (and in FIG. 3, a picture 300), divided up by the liveness detection system into plural sub-units, such as sub-unit 202… The picture 200 comprises a background (or equivalently, background region) 204 and a face 206. The face 206 is shown bounded by a bounding region 208 (e.g., depicted as a square in this example, though other geometrical formats may be used covering substantially the same or different areas).”);
determining a first plurality of regions of interest within the first facial region (FIG. 6A, region 602, ¶ [0035] “…From that perspective, the eye blink algorithm may be performed by using a bounding region 602 that focuses on a detected region (in this example, the eye region of the face, though other regions in addition to or in lieu of the eye region may be bounded, such as the mouth, eyebrows, forehead, etc.)”;
and identifying a plurality of feature points for each of the first plurality of regions of interest (¶ [0031] “…For instance, the liveness detection system may implement well-known face detection algorithms to find discriminating information of the face”; ¶ [0049] “…determining motion of the face and the background, the motion determined over the plural pictures (1004)”; Note: in order to determine motion of the face and background, the feature points are identified); 
for a second frame of the live video (FIGS. 3, 5, and 6B)”);
identifying a second facial region of the user (FIG. 3, picture 300; ¶ [0032] ”In FIG. 2, a picture 200 is shown (and in FIG. 3, a picture 300), divided up by the liveness detection system into plural sub-units, such as sub-unit 202” ¶ [0033] “…In FIG. 3, a picture 300 is similarly divided up into sub-units 302, with the picture 300 also including a background 304, face 306, bounding region 308, and motion vectors 310 as similarly described above for FIG. 2”).”);
determining a second plurality of regions of interest within the second facial region (FIG. 6B, region 602, ¶ [0035] “…From that perspective, the eye blink algorithm may be performed by using a bounding region 602 that focuses on a detected region (in this example, the eye region of the face, though other regions in addition to or in lieu of the eye region may be bounded, such as the mouth, eyebrows, forehead, etc.)”;
and identifying a plurality of feature points for each of the second plurality of regions of interest (¶ [0031] “…For instance, the liveness detection system may implement well-known face detection algorithms to find discriminating information of the face”; ¶ [0049] “…determining motion of the face and the background, the motion determined over the plural pictures (1004)”; Note: in order to determine motion of the face and background, the feature points are identified);  
wherein locations of the feature points in the second plurality of regions of interest in the second frame coincide with locations of the feature points in the first plurality of regions of interest in the first frame (the locations of feature points in FIGS. 3, 5, or 6B all coincide with locations of feature points in FIGS. 2, 4, or 6A, respectively); 
while Ma teaches in ¶ [0049] “…comparing the motion between the face and the background (1006); and determining whether the face corresponds to an actual, live user or an image of the user based on the comparison, the determinations performed by the processor (1008).”
Ma does not specifically teach: generating a perspective transform matrix based on locations of the feature points in the second plurality of regions of interest in the second frame and locations of the feature points in the first plurality of regions of interest in the first frame to generate transformed coordinates of a plurality of first background feature points and determining a difference value between coordinates of a plurality of second background feature points and the transformed coordinates of the plurality of first background feature points; and determining whether the user is spoofing the computing device based on the difference value.
However, in a related field, Zhang teaches: generating a perspective transform matrix based on locations of the feature points in the second plurality of regions of interest in the second frame and locations of the feature points in the first plurality of regions of interest in the first frame (FIG. 3, step 306; ¶ [0027] “In process 300, one or more feature points are extracted from two images, referred to in process 300 as the first and second images (act 302). These first and second images each include a face of the same person, and can be, for example, images 106 of FIG. 1.”; ¶ [0029] “A homography matrix H between the first and second images is generated (act 306). The first and second images are related by the homography matrix as follows:                         
                            
                                
                                    
                                        
                                            x
                                        
                                        ~
                                    
                                
                                
                                    '
                                
                            
                            =
                            λ
                            H
                            
                                
                                    x
                                
                                ~
                            
                        
                    , where                         
                            
                                
                                    x
                                
                                ~
                            
                        
                     refers to a location in the first image,                         
                            
                                
                                    
                                        
                                            x
                                        
                                        ~
                                    
                                
                                
                                    '
                                
                            
                        
                     refers to a location in the second image, H refers to a homography matrix, and                         
                            λ
                        
                     refers to a non-zero scalar value.”);
to generate transformed coordinates of a plurality of first background feature points (¶ [0030] “A warped image is then generated by warping the first image with the homography matrix H (act 308). This homography matrix H is the homography matrix H generated in act 306.” Note: the warped image contains warped (transformed) coordinates of a plurality of first background image);
determining a difference value between coordinates of a plurality of second background feature points and the transformed coordinates of the plurality of first background feature points (¶ [0031] “An image difference between the warped image (generated in act 308) and the second image is determined (act 310). The image difference can be computed in different manners”); 
and determining whether the user is spoofing the computing device based on the difference value (¶ [0034] “If the image difference meets the threshold value, then the face in the first and second images is determined to be a live face (act 314). However, if the image difference does not meet the threshold value, then the face in the first and second images is determined to be a flat surface and thus a picture of a face (act 316).”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ma to incorporate the teachings of Zhang by including: generating a perspective transform matrix based on locations of the feature points in the second plurality of regions of interest in the second frame and locations of the feature points in the first plurality of regions of interest in the first frame in order to determine whether a face in multiple images is a 3D structure or a flat surface by leveraging the fact that two views of a flat (planar) surface are related based on a homography matrix as disclosed by Zhang in ¶ [0025].
	
Regarding claim 2: 
Ma in view of Zhang teaches the method of claim 1 as applied above. 
Zhang further teaches: wherein a determination is made that the user is spoofing the computing device when the difference value is less than a threshold value (¶ [0025] “…Thus, if the difference between the second image and the warped image is small (e.g., below a threshold value), then the first and second images include a face that is a flat surface rather than a live face.”).

Regarding claim 4:
Ma in view of Zhang teaches the method of claim 1 as applied above. 
Ma further teaches: for the first frame of the live video: determining a plurality of first background feature points outside the first facial region; for the second frame of the live video: determining a plurality of second background feature points outside the second facial region, wherein locations of the first background feature points coincide with locations of the second background feature points (FIG. 4-5, background regions 408 and 508, respectively, ¶ [0032] “…In the embodiment depicted in FIGS. 4-5, the background regions 408 and 508 bounded by background determining bounding regions 406 and 506 are each configured as an inverted "U", though not limited to such a configuration…”; ¶ [0031] “…For instance, the liveness detection system may implement well-known face detection algorithms to find discriminating information of the face. The liveness detection system may also obtain information of the background, such as through the use of well-known object segmentation, or in some embodiments, via use of head detection algorithms to filter out the possible foreground region and choose the region closest to the face from the remaining region“; ¶ [0049] “…determining motion of the face and the background, the motion determined over the plural pictures (1004)”; Note: in order to determine motion of the face and background, the feature points are identified).
Ma does not specifically teach: and generating the transformed coordinates of the plurality of first background points based on the perspective transform matrix and the plurality of first background feature points.
However, Zhang teaches: and generating the transformed coordinates of the plurality of first background points based on the perspective transform matrix and the plurality of first background feature points (¶ [0030] “A warped image is then generated by warping the first image with the homography matrix H (act 308). This homography matrix H is the homography matrix H generated in act 306.” Note: the warped (transformed) image contains warped coordinates of a plurality of first background points and is generated based on the homography matrix and the plurality of first background feature points; the claim as recited does not preclude having other feature points than the plurality of first background feature points, and since the warped image contains both the warped face coordinates and the warped background coordinates, it covers the claim limitation as recited).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ma to incorporate the teachings of Zhang by including: generating the transformed coordinates of the plurality of first background points based on the perspective transform matrix and the plurality of first background feature points in order to determine whether a face in multiple images is a 3D structure or a flat surface by leveraging the fact that two views of a flat (planar) surface are related based on a homography matrix as disclosed by Zhang in ¶ [0025].
Regarding claims: 5 and 9: the claims are directed to a system and a non-transitory computer readable medium, to execute the same limitations as claim 1. Therefore; rejected in the same manner as applied above.  Ma discloses a system and a computer readable medium in in FIG. 9.
Regarding claims 6, 8, 10, and 12: the claims limitations are similar to those of claims 2 and 4, respectively; therefore, rejected in the same manner as applied above. 

Claims 3, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (PG-Pub. US 20130188840) in view of Zhang (PG-Pub. US 20110299741) and Lei (PG-Pub. US 20210001228).

Regarding claim 3: 
Ma in view of Zhang teaches the method of claim 1 as applied above. 
Ma in view of Zhang does not specifically teach: wherein the feature points in the first plurality of regions of interest and the feature points in the second plurality of regions of interest within the first facial region are detected using a scale-invariant feature transform (SIFT) algorithm or a speeded up robust features (SURF) algorithm. 
However, in a related field, Lei teaches: wherein the feature points in the first plurality of regions of interest and the feature points in the second plurality of regions of interest within the first facial region are detected using a scale-invariant feature transform (SIFT) algorithm or a speeded up robust features (SURF) algorithm (¶ [0036] “…for extraction of the feature points of the first frame of image and the second frame of image, for example, extraction of feature points of Oriented Binary Robust Independent Elementary Features (ORB), or extraction of Speeded Up Robust Features (SURF), or extraction of Scale-Invariant Feature Transform (SIFT).”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ma and Zhang to incorporate the teachings of Lei by including: the feature points are detected using a SIFT or SURF algorithm in order to utilize a well-known technique to extract feature points from an image, which leads to predictable results.
Regarding claims 7 and 11: the claims limitations are similar to those of claim 3; therefore, rejected in the same manner as applied above.
Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
Applicant Argue the following: 

    PNG
    media_image1.png
    355
    707
    media_image1.png
    Greyscale

While the Examiner agrees with the argument regarding the specific example in ¶ [0031] above. The examiner disagrees that Ma in view of Zhang does not teach claim 1. ¶ [0031] also discloses “¶ [0031] An image difference between the warped image (generated in act 308) and the second image is determined (act 310). The image difference can be computed in different manners” and Zhang teaches different techniques in different parts of the document including motion determination such as taught in ¶ [0060].
For example, the current pending application discloses in ¶ [0022] “The distance calculator 110 determines a difference value between the coordinates of a plurality of second background feature points and the transformed coordinates of the plurality of first background feature points. “ Which is regarded as motion determination between two frames. 
And as inserted in the Non-final Office action on page 5, Ma discloses in ¶ [0049] “…comparing the motion between the face and the background (1006); and determining whether the face corresponds to an actual, live user or an image of the user based on the comparison, the determinations performed by the processor (1008).”
Therefore, one of ordinary skill in the art may rely on Zhang to teach generating a transform matrix and  generating a transformed image, and then use the techniques disclosed by Ma to determine the difference value between the coordinates of a plurality of second background feature points and the transformed coordinates of the plurality of first background feature points as disclosed in ¶ [0049].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Samadani (PG-Pub. US 20180307815) teaches: determining a difference value between coordinates of a plurality of second background feature points and the transformed coordinates of the plurality of first background feature points and determining whether the user is spoofing the computing device based on the difference value (¶ [0073] In some configurations, the electronic device 102 (e.g., processor 112, authenticator 130, a global motion determiner, etc.) may analyze background motion (in addition to or alternatively from facial motion, for instance). For example, the electronic device 102 may utilize the set of image frames (e.g., video) to obtain background information. For instance, the electronic device 102 may determine global motion from background information in the set of image frames. ¶ [0074] The background motion and/or global motion may be utilized to detect spoofing.)
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665